Andrews, P. J.
The action was brought to recover for goods sold and delivered, and the defense was payment. There was no dispute as to the sale and delivery of the goods, nor that the price of the goods was paid to one Black. The defendant claimed that Black was the partner of the plaintiff at the time of such payment; Stem admitted that Black had been his partner, but that the partnership had been dissolved before the money was paid.
The case was tried upon conflicting evidence, and I do not think that the decision of the court below can be regarded as against the weight of evidence, and the judgment should, therefore, be affirmed, with costs.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed, with costs.